Title: To Thomas Jefferson from George Logan, 5 October 1803
From: Logan, George
To: Jefferson, Thomas


          
            
              Dear Sir
            
            Stenton Octbr: 5th 1803
          
          I am informed that several Persons are applying for the Office of Mr: Clay which will become vacant on his taking his seat in Congress Mr: Walter Franklin a young Gentleman of the Law in Philadelphia, spoke to me some time since on this subject; he wished me to mention to you, that should you honor him with the appointment, he would do the duties of the office with care & fidelity. The Father of Mr Franklin was an eminent Merchant in New York, previous to the American revolution. On the British taking possession of that City, he retired to Philadelphia, making a great sacrifise of his property. Mr: Walter Franklin was educated to the Bar, has considerable Professional abilities & is universally esteemed. Some time ago he married the Grand Daughter of Saml Howell an old revolutionary Patriot. Of this character and of Mr: Franklins Father, General Washington in his official Letters speaks with great respect. Mrs. Logan has copied the enclosed extract on this subject for your information; she desires her best respects to be remembered to you—and is of opinion with me that the cause of Republicanism will be served by giving the office to Mr: Franklin in preference to some whose names have been mentioned to us as applying for it—
          I shall leave Stenton on the 12th and expect to be at Washington on the 16th—The Marquis Yuries with his Family dine with me to day. They will leave this in two or three days, for the Seat of Government.
          With sentiments of great Respect I am your Friend
          
            
              Geo Logan
            
          
        